Citation Nr: 1523651	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-25 204	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to a disability rating in excess of 20 percent from February 1, 2009, for status post left shoulder labrum repair.



ATTORNEY FOR THE BOARD

C. Fleming, Counsel




REMAND

The Veteran had active military service from March 1984 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) following a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO granted service connection for status post left shoulder labrum repair, assigning an initial 10 percent rating.  In a December 2009 rating decision, the RO awarded an increased rating of 20 percent, effective from February 1, 2009.  (In addition, the Veteran has been awarded temporary total disability ratings for his service-connected status post left shoulder labrum repair from December 15, 2008, to February 1, 2009, and from May 8, 2014, to July 1, 2014.)

The Board granted a 20 percent rating prior to December 15, 2008, in a July 2014 decision.  It remanded the question of a rating higher than 20 percent from February 1, 2009, for further evidentiary development.  In that remand, the Board directed the agency of original jurisdiction (AOJ) to schedule the Veteran for VA examination and then re-adjudicate the claim.  The AOJ scheduled him for VA examination, which was conducted in October 2014.  The Veteran was then provided a supplemental statement of the case (SSOC) in November 2014, in which the AOJ again denied the Veteran's claim for a rating higher than 20 percent.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim. 

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2014), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.  Additionally, it should be noted that provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013.)

Here, after the issuance of the most recent SSOC in November 2014, in which the issue on appeal was addressed, the AOJ obtained evidence pertinent to the Veteran's claim in the form of VA medical treatment records.  However, the AOJ did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of this issue has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

In view of the foregoing, the case is REMANDED for the following action:

After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issue on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in November 2014.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

